DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Response to Amendment
The amendment filed on8/19/2022 has been entered. Claims 1-20 remain pending in the present application. The 35 U.S.C. 101 rejection set forth previously has not yet been overcome. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the following limitations, “associating an FDD rule with at least one attribute of a first BMS device;”, “apply the FDD rule to a first data point of the first BMS device corresponding to the at least one attribute to create a first instance of the FDD rule;”, “automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute;”, “responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;”, and “detect one or more faults in the BMS by evaluating the first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point.”, which analyzed under Step 2A Prong One, is understood as a user mentally identifying FDD rules, associations between rules and attributes, a second device sharing an attribute with a first, and identifying a fault based on gathered analysis. Thus, if a limitation under broadest reasonable interpretation can be performed by the human mind, then the limitations are directed to the “Mental Process” grouping of abstract ideas. 
	The judicial exception is not integrated into practical application. In particular claim 1 further recites, “obtain, via a user interface, user input”, which analyzed under Step 2A Prong Two, is understood as adding insignificant extra solution activity to the judicial exception in the form of data gathering.  Further, the claim includes the limitation of, “initiate an automated action to repair the one or more faults detected in the BMS or control equipment of the BMS based on the one or more detected faults detected in the BMS”, which analyzed under Step 2A Prong Two as currently claimed, is understood as merely applying the judicial exception using generic computer components. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as analyzed under Step 2B, because the additional elements merely provide gathering input data from a user and applying the judicial exception using generic computer components. As analyzed under Berkheimer, gathering data and initiating an automated action (i.e. providing an alarm/notification) is considered well-understood, routine, or conventional activity as detailed in “A Simulation Study of a Hierarchical, Rule-Based Method for System-Level Fault Detection and Diagnostics in HVAC Systems” (Jeffrey Schein, April 2005). Also, per the courts, see MPEP 2106.05(d)(II), the act of sending/receiving data over a network has been deemed as well-understood, routine, and conventional. 
	
	Independent claim 6 is substantially similar to claim 1 above and is rejected under the same rationale. 
Independent claim 11 is substantially similar to claim 1, however, includes the additional limitations of, “identifying that the FDD rules includes comparing the data point against a threshold;” and “assigning the value to the threshold against which the data point is compared under the FDD rule” which analyzed under Step 2A Prong One, falls under the “mental process” grouping of abstract ideas. The additional elements of “retrieving a value for the threshold;” as analyzed under Step 2A Prong Two, is considered merely applying the judicial exception with the use of generic computer components. The claims do not amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely applying the judicial exception using generic computer components. Analyzed under Berkheimer, applying rules to like components identified by a system is well-understood, routine, and conventional as discussed by Vacariuc (US PGPUB 20110055748).

	Dependent claims 2-5 do not include additional limitations to overcome the 35 U.S.C. 101 rejection. As analyzed under Step 2A Prong One, claims 2 and 4 provide further limitations that fall within the “Mental Process” grouping of abstract ideas. Claims 3 and 5 as analyzed under Step 2A Prong Two, provide further limitations that merely apply the judicial exception using generic computer components. The judicial exception does not include additional elements that amount to significantly more because as analyzed under Step 2B the additional elements are merely applying the judicial exception with generic computer components. Analyzed under Berkheimer, disabling rule updates and displaying an overview of the rules using generic computer components is considered well-understood, routine, and conventional as disclosed by Dibowski et al. (US PGPUB 20170308045).

	Dependent claims 7-10 and 16-20 are substantially similar to dependent claims 2-5 and are rejected under the same rationale as above. Dependent claims 12-16 merely recite limitations directed to the abstract idea or additional elements that do not provide significantly more.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dibowski et al. (US PGPUB 20170308045) in view of Vacariuc (US PGPUB 20110055748) in view of Meruva et al. (US PGPUB 20170343970) in view of Drees et al. (US PGPUB 20120022700).

Regarding Claims 1 and 6; Dibowski teaches; A system for automatic application of fault detection and diagnostics (FDD) rules within a building management system (BMS), the system comprising: (Dibowski; at least Abstract)
a memory having instructions stored thereon; and a processor configured to execute the instructions to: (Dibowski; at least Fig. 4; disclose a computing device with a processor (434) and a memory (436))
apply the FDD rule to a first data point of the first BMS device corresponding to the at least one attribute to create a first instance of the FDD rule; (Dibowski; at least paragraph [0009] and [0039]; disclose applying the matching FDD rule algorithm that matches the identified attribute (i.e. applying a rule to monitor supply air temperature of an AHU) and thus creates a first instance of the FDD rule)
detect one or more faults in the BMS by evaluating the first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point. (Dibowski; at least paragraphs [0031] and [0039]; disclose wherein the system is capable of utilizing a plurality of time-varying data points (time-samples) of measured parameters of monitored equipment in order to determine various faults (i.e. stuck valve) using the plurality of rules associated with the equipment). 
Dibowski appears to be silent on; obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device;
automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute; 
responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;
initiate an automated action to repair the one or more faults detected in the BMS or control equipment of the BMS based on the one or more faults detected in the BMS.
However, Vacariuc teaches; obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device; (Vacariuc; at least paragraph [0034]; disclose a user interface in which a user can type/drag drop parameters (i.e. the FDD rules as described by Dibowski) to associate with monitored BMS objects)
automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute;  (Vacariuc; at least Fig. 3B; paragraphs [0010] and [0048]; disclose wherein the system identifies a second device that shares an attribute (i.e. compares the inputs and compares the shared inputs between two devices) with an already established device and wherein the matching process is performed automatically and does not require user intervention)
responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule; (Vacariuc; at least paragraph [0010] and [0048]; disclose wherein the system automatically maps inputs (i.e. applies the FDD rules as taught by Dibowski) to the second device based on a determination that the devices share the attribute).
Dibowski and Vacariuc are analogous or from the same field on of endeavor or mapping rules and data to BMS components. 
One of ordinary skill in the art before the effective filing date of disclose invention would have been motivated to combine the known method of applying rules to a component that shares an attribute with another component as taught by Vacariuc with the known system of an automatic FDD rule assigning system as taught by Dibowski to achieve the known result of more efficient mapping of rules to components. One would be motivated to combine the cited art of reference in order to reduce the effort needed to organize a building management system as taught by Vacariuc (paragraph [0034]). 
The combination of Dibowski and Vacariuc appear silent on; responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;
initiate an automated action to repair the one or more faults detected in the BMS or control equipment of the BMS based on the one or more faults detected in the BMS.
However, Meruva teaches; responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule; (Meruva; at least paragraphs [0009]-[0010]; disclose a system and method for updating a plurality of similar/like components wherein when a change is made to a first component (i.e. applying an FDD rule to a first component), that change is then propagated to all similar/like components determined in the system thus creating multiple identical instances of the change within all similar components).
Dibowski, Vacariuc, and Meruva are analogous or from the same field on of endeavor or mapping rules and data to BMS components. 
One of ordinary skill in the art before the effective filing date of disclose invention would have been motivated to combine the known method of applying multiple instances of a rule to similar components as taught by Meruva with the known system of an automatic FDD rule assigning system as taught by Dibowski and Vacariuc to achieve the known result of more efficient mapping of rules to components. One would be motivated to combine the cited art of reference in order to reduce the need to have each individual component update by user input as taught by Meruva (paragraph [0010]). 
The combination of Dibowski, Vacariuc, and Meruva appear to be silent on; initiate an automated action to repair the one or more faults detected in the BMS or control equipment of the BMS based on the one or more faults detected in the BMS.
	However, Drees teaches; initiate an automated action to repair the one or more faults detected in the BMS or control equipment of the BMS based on the one or more faults detected in the BMS. (Drees; at least paragraph [0057]; disclose, in response to a detected or diagnosed fault, providing an alert message, a maintenance scheduling system, or a control algorithm to attempt to repair the fault).
Dibowski, Vacariuc, Meruva, and Drees are analogous or from the same field on of endeavor or mapping rules and data to BMS components. 
One of ordinary skill in the art before the effective filing date of disclose invention would have been motivated to combine the known method of initiating an action in response to the detected fault as taught by Drees with the known system of an automatic FDD rule assigning system as taught by Dibowski, Vacariuc, and Meruva to achieve the known result of more efficient mapping of rules to components. One would be motivated to combine the cited art of reference in order to reduce energy waste, extend equipment life, or assure proper control response from the equipment as taught by Drees (paragraph [0057]). 
Claim 11 is substantially similar to claims 1 and 6 and is rejected on the same rationale provided above. Claim 11 includes the additional limitations which are taught by Dibowski; identifying that the FDD rule includes comparing the data point against a threshold; retrieving a value for the threshold; assigning the value to the threshold against which the data point is compared under the FDD rule; (Dibowski; paragraphs [0038]-[0039]; disclose wherein the FDD rule includes assigning a threshold value to compare input values (i.e. supply air temperature threshold) to in order to determine fault conditions for components).

Regarding Claims 2, 7, and 16; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The system of claim 1, wherein the processor further executes the instructions to, responsive to detecting a change to a plurality of FDD rules associated with the at least one attribute of the first BMS device, update the FDD rule associated with the at least one attribute. (Vacariuc; at least paragraph [0005]; disclose wherein in response to a user making a change to a rule, updating the rule and in response searching to update the rule for all similar components).

Regarding Claims 3, 8, and 17; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The system of claim 1, wherein the plurality of FDD rules include a disable property that, when activated, is configured to prevent the processor from automatically applying the one or more relevant FDD rules to the mapped BMS device. (Vacariuc; at least paragraphs [0048]; disclose a confidence match property that prevents automatic mapping or applying of rules when activated (i.e. confidence match score is lower than a threshold)).

Regarding Claims 4, 9, and 18; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The system of claim 1, wherein the processor further executes instructions to: generate a first report identifying one or more FDD rules which are not applied to any of the plurality of BMS devices; and generate a second report identifying one or more BMS devices for which no FDD rules are applied. (Vacariuc; at least paragraphs [0047]-[0053]; disclose wherein the system creates a list input parameters (i.e. FDD rules of Dibowski) that can be applied to components and creates another list of all components that currently have no input parameters assigned (i.e. FDD rules of Dibowski)).

Regarding Claims 5, 10, and 19; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The system of claim 4, wherein the user interface is configured to display an overview of the applied FDD rule and the first or second report generated by the processor. (Dibowski; at least paragraphs [0067]; disclose wherein the applied FDD rule is shown to a user via a user interface and wherein Vacariuc teaches a report of all unassigned rules being displayed to a user (paragraph [0047]).

 	Regarding Claim 12; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The method of claim 11, wherein the FDD rule comprises a main rule, a sub-rule, and a diagnostic rule defining different aspects of the FDD rule. (Dibowski; at least paragraph [0039]; disclose an example FDD that includes for instance a main rule (monitoring types of affected variables), sub-rule (supply air temperature deviation from a threshold), and a diagnostic rule (determining a stuck heating/cooling valve)).

Regarding Claim 13; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The method of claim 12, further comprising: identifying that the sub-rule or diagnostic rule includes a sub-threshold or diagnostic threshold having an undefined value; retrieving a defined value for the sub-threshold or diagnostic threshold; and assigning the defined value to the sub-threshold or diagnostic threshold in the first instance of the FDD rule. (Dibowski; at least paragraph [0039] and [0044]; disclose wherein the system includes libraries of FDD rules containing various specifications (i.e. threshold values) that are retrieved and applied to various monitored equipment and the system can also incorporate a training phase (i.e. phase to determine appropriate threshold values based on actual conditions)).

Regarding Claim 14; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The method of claim 11, further comprising assigning, by a processor, engineering units of the attribute to the threshold. (Dibowski; at least paragraph [0039]; disclose wherein the data point is calculated temperature and thus assigns a temperature unit to the attribute).

Regarding Claims 15; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The method of claim 14, further comprising creating, by the processor, a dataset structured as a table in a database in which the FDD rule is associated with at least one of the data point, the threshold, the engineering units, the undefined value or the BMS device. (Vacariuc; at least Fig. 3B; paragraphs [0030] and [0052]; disclose the dataset structure which discloses the data point (temperature), threshold (setpoint), and the BMS device (temperature sensor)).

Regarding Claim 20; the combination Dibowski, Vacariuc, Meruva, and Drees further teach; The method of claim 11, wherein retrieving the defined value for the threshold comprises retrieving, from a database, the defined value from a data table associated with the BMS. (Dibowski; at least paragraphs [0039] and [0057]; disclose a building information model (database) which contains all the input data from the building automation system and where data is pulled for comparing the FDD rule).

Response to Arguments
Applicant’s arguments, see page 19, filed 8/19/2022, with respect to the rejections of claim(s) 1, 6, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dibowski et al. (US PGPUB 20170308045) in view of Vacariuc (US PGPUB 20110055748) in view of Meruva et al. (US PGPUB 20170343970) in view of Drees et al. (US PGPUB 20120022700).

Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 

Applicant makes the following arguments:
The 35 U.S.C. 101 rejection is improper in light of the new amendments (see pages 7-11).
The reference of Vacariuc teaches associating BMS inputs to a device and not FDD rules as presently claimed (see page 13).
The reference of Vacariuc does not explicitly disclose “identifying a second BMS device sharing at least one attribute” and “responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule…” (see pages 13-16).
The reference of Meruva does not disclose FDD rules or “automatically applying the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule”. 

With respect to the first argument regarding the 101 rejection, the applicant amended the claims to include the new limitation of, “initiate an automated action…”. Per review of the specification, and specifically paragraph [0102] of the filed specification, an automated action can include, for instance, providing an alert message or a maintenance scheduling system. Under this broadest reasonable interpretation in light of the specification as presented above, the limitation would amount to merely applying the judicial exception which would not represent integrating the judicial exception into a practical application. 
***In order to further prosecution, the office would recommend utilizing the language or paragraph [0103] in the filed specification which states, the system “shuts-down” the devices in response to the fault. Controlling a device to shutdown in response to fault detection would represent integrating the abstract idea into a practical application and help overcome the present 101 rejection.***

With regards to the second argument, the office would like to first state that it is not relying on the reference of Vacariuc to teach explicitly “FDD rules”, the Dibowski reference is being utilized to teach that limitation. However, through broadest reasonable interpretation, the office is interpreting the FDD rules to merely be data associated with a specific device which can be utilized for monitoring and control to which the BMS inputs of Vacariuc can be broadly interpreted to perform the same functionality (i.e. see paragraph [0031]). 

With respect to the third argument, and with reference to the cited portions of Vacariuc in paragraphs [0010] and [0048], the reference teaches creating a BMS object (i.e. AHU 1 as seen in Fig. 3B) utilizing a selection of inputs (i.e. using temperature sensor, setpoint, damper position etc.) to populate the object based upon a search criteria which creates a template. Upon subsequent creation of new BMS object (i.e. the user wants to create a new BMS object AHU 2 which is similar to AHU 1), the system can automatically calculate a degree of confidence of same inputs to be utilized to populate the new object and if the degree of confidence exceeds a threshold, the inputs will automatically be applied based upon the created template that shares same parameters that are monitored (i.e. temperature sensor, setpoint, damper position).

With respect to the last argument, the office again is relying on the reference of Dibowski to specifically teach FDD rules and relying on Meruva to merely teach “creating a second instance of (rule/parameter/setting)”. So, based upon the cited paragraphs of [0009]-[0010] of Meruva, the reference discloses making a change to various parameters to one component and then subsequently propagating that parameter change to a plurality of secondary controllers so that the update is realized by each secondary controller. One of ordinary skill in the art could substitute a parameter change with a FDD rule update, and propagating that rule to the secondary controllers to create multiple instances of the rule as taught by Meruva.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Majewski et al. (US PGPUB 20140172400): disclose a system and method for utilizing FFD rules for diagnostic and fault detection in a building management system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117